DETAILED ACTION

1.  Claims 1-20 remain presented for examination.

2. In light of the applicant’s 28 June 2021 remarks, amendments to the claims, and the whole of the specification (including drawings), the claims are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in claims.  All prior rejections, and objections, are hereby vacated by the Office.

3.  Prosecution on the merits remains closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Commissioner of Patents 1935).

4.  This application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically, claim 17’s dependency, for example, is a typographical error.  Claim 17 appears to be depending on a non-transitory computer-readable medium as per claim 15.


5.  Allowable subject matter having been indicated, the applicant should again use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

6.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.  

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

9.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
     Primary Examiner
       Art Unit 2442